Citation Nr: 0906602	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B.W.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1952 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007, of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

Following the hearing, the Veteran submitted additional 
evidence in support of his claim and waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is no evidence that the Veteran's degenerative 
arthritis of the lumbar spine  results in forward flexion of 
30 degrees or less; favorable ankylosis of the lumbar spine; 
or, incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during the 
past year. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for degenerative arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002& Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 
5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2007, and in May 2008. 

The notice also included the type of evidence needed to 
substantiate the claim for increase, namely, evidence 
indicating an increase in severity and the effect that the 
worsening had on employment and daily life and general notice 
of the criteria of the Diagnostic Code under which the 
Veteran is rated.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice, to include the general 
notice of the criteria of the Diagnostic Codes under which 
the Veteran is rated, was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for a rating higher than 20 percent for degenerative 
arthritis of the lumbar spine was readjudicated as evidenced 
by the supplemental statement of the case, dated in June 
2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

The Veteran contends the most recent VA examination was 
inadequate to evaluate the lumbar spine disability.  
Additionally, at the January 2009 personal hearing, the 
Veteran reported that his lumbar spine condition had 
increased in severity.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on the claim.  The Veteran was afforded a VA 
examination in September 2007.  Reexamination will be 
requested whenever there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, a reexamination is required 
if the evidence indicates that there has been a material 
change in a disability.  As there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since 
he was last examined, and as the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted, VAOPGCPREC 11-95, the Board is deciding the 
appeal on the current record.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the Veteran was 
afforded a VA examination.  In May 2008, the RO notified the 
Veteran that his Social Security records had been destroyed, 
and he was asked to submit any relevant documents in his 
possession.  Since then the Veteran has not submitted any 
additional evidence from this source.  At the January 2009 
hearing, up-to-date VA treatment records were requested and 
procured.  As the Veteran has not identified any other 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

Factual Background

The Veteran injured his back during a parachuting incident in 
service.  

An X-ray report in December 2004, revealed an enormous 
aneurysm of the abdominal aorta, markedly advanced 
arteriosclerotic vessel disease (ASVD), and lumbar 
spondylosis.   

On VA examination in February 2005, the Veteran complained of 
worsening back pain.  Forward flexion of the lumbar spine was 
to 40 degrees with pain, backward extension was to 10 degrees 
with pain, right and left lateral flexion was to 20 degrees 
with pain, and right and left rotation was to 30 degrees and 
25 degrees respectively, with left lateral flexion limited by 
pain.  On palpitation, the Veteran reported tenderness over 
the sacral and sacroiliac region on the right side.  On motor 
examination, the lower extremities had 5/5 strength 
bilaterally, and reflexes were 2+ at the knees and absent at 
the ankles.   There was reduced pinprick vibratory sensation 
in the toes present at the ankles.  Gait was mildly antalgic. 

By a rating decision in April 2005, the RO granted service 
connection for degenerative arthritis of the lumbar spine, 
and assigned a disability rating of 20 percent under 
Diagnostic Code (DC) 5242, effective August 24, 2004.  

In January 2007, the Veteran submitted a claim for a rating 
higher than 20 percent for degenerative arthritis of the 
lumbar spine.  The Veteran reported that due to the back 
disability, he was unable to sit or walk for a prolonged 
period of time.  

VA medical records contain complaints of chronic lower back 
pain and leg numbness.  

On VA examination in September 2007, the Veteran complained 
of daily pain lasting a few minutes.  It was described as 
being of moderate intensity and only partially relieved by 
medication.  The pain was brought on by movement, twisting, 
bending, lifting or walking more than 2 blocks.  He used a 
cane when walking more than 50 yards.  The Veteran reported 
weakness and spasms.  He denied a history of hospitalization 
or surgery for the back, or a history of incapacitating 
episodes over the previous 12 months.  

The examiner found no evidence of urinary incontinence, 
urgency, nocturia, fecal incontinence, obstipation, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, or 
unsteadiness.  The examiner noted normal posture, gate and 
head position, with no muscle atrophy.  Motor and sensory 
examinations were normal.  Ankle and knee jerk were 2+ 
bilaterally.  There was no ankylosis of the thorocolumbar 
spine.  The Veteran's gait was normal.  Lasegue's sign was 
negative.  Forward flexion of the lumbar spine was to 70 
degrees with pain at 60 degrees, extension was to 30 degrees 
with pain at 25 degrees, right and left lateral flexion was 
to 25 degrees with pain at 20 degrees, right rotation was to 
30 degrees with pain at 25 degrees, and left rotation was to 
25 degrees with pain at 20 degrees.  There was no additional 
loss of motion on repetitive use.  The examiner noted no 
evidence of spasms, atrophy, guarding, tenderness or 
weakness.  The examiner opined that the Veterans' 
degenerative arthritis of the lumbar spine caused decreased 
mobility, pain, lack of stamina, and problems with lifting 
and carrying.  It also had a severe impact on the Veteran's 
ability to do sports, and moderate to mild impact on his 
ability to do chores, shopping, exercise, and travel.  The 
examiner noted having reviewed the Veteran's medical records, 
including the December 2004 X-ray report of the lumbar spine.    

In witness statements in May 2007 and 2008, J.E.W. and B.H., 
stated that they had known the Veteran for over 20 years and 
his back was progressively deteriorating.  

At the January 2009 personal hearing, the Veteran testified 
that in the previous 12 months he had been spent 6 weeks on 
bed rest due to the back disability.  He stated that he was 
prescribed medication for the pain.  The Veteran reported 
that he was unable to sit for longer than 10 minutes.  He 
related daily spasms lasting about 5 minutes.  The Veteran 
denied a history of physical therapy.  He described constant 
pain about 7 out of 10, and at 10 or 12 when exacerbated.  
The Veteran described back pain that radiated to the legs, 
along with numbness of the legs.  VA treatment records added 
to the record in January 2009 did not reflect any new 
findings that were inconsistent with those discussed above.    

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's claim for a rating higher than 20 percent for 
degenerative arthritis of the lumbar spine was received at 
the RO in August 2007.  The back disability is currently 
rated as 20 percent disabling under Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, limitation of motion is covered by Diagnostic Code 
5242 (arthritis of the spine).  Under Diagnostic Code 5242, 
the criteria for a 20 percent rating are forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The criteria for a 40 
percent rating under Diagnostic Code 5242 are forward flexion 
of the thoracolumbar spine to 30 degrees or less; or where 
there is favorable ankylosis of the entire thoracolumbar 
spine.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.

Degenerative disc disease or intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.

The criteria for a 40 percent rating under Diagnostic Code 
5243 are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrants a 60 percent rating.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Neurological manifestations are rated under Diagnostic Code 
8520 as paralysis of the sciatic nerve.  The criterion for a 
10 percent rating is mild incomplete paralysis.  The 
criterion for a 20 percent is moderate incomplete paralysis.  
When the involvement of a peripheral nerve is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Note to 38 C.F.R. § 4.124a.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   The Veteran 
filed his claim for an increased rating in January 2007.  
Thus, the medical findings associated within the timeframe of 
his current claim are of primary concern.  The Veteran has 
questioned the adequacy of the September 2007 VA examination 
because of the lack of comparison between current back 
symptoms with past records.  Since the VA examiner in 2007 
provided the necessary information on physical examination 
upon which to rate under the appropriate DC in this case, 
such examination is adequate.    

Under Diagnostic Code 5242 for restricted range of motion of 
the thoracolumbar spine, a 40 percent rating is assigned with 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or where there is favorable ankylosis of the entire 
thoracolumbar spine.  As a point of reference, on examination 
in February 2005, forward flexion of the lumbar spine was to 
40 degrees with pain, and on VA examination in September 
2007, forward flexion of the lumbar spine was better as it 
was shown to be 70 degrees and with pain at 60 degrees, with 
no additional loss of motion on repetitive use.  In either 
case, there is no evidence that flexion is limited to 30 
degrees or less so as to warrant a higher rating.  There is 
no other medical evidence that shows a greater degree of 
limitation of motion or ankylosis.  

Also there is no objective evidence to demonstrate that pain 
on use or during flare-ups results in additional functional 
limitation to the extent that under Diagnostic Code 5242, 
forward flexion of the thoracolumbar spine would be 30 
degrees or less for a rating in excess of 20 percent.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  And painful motion was taken into account on the 
range of motion studies on the VA examinations.   Moreover, 
there is no objective evidence on VA examination in September 
2007, or in the reports or treatment records to demonstrate 
muscle spasm or abnormal gait or abnormal spinal contour, and 
the examiner found no evidence of muscle atrophy, guarding, 
tenderness or weakness.  As provided by the September 2007 VA 
examiner, the effects of pain led to a limitation of forward 
flexion to 60 degrees with pain.  Consequently, an increased 
rating under DC 5242 is not appropriate at any time during 
the appeal period.   Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran testified that in the previous 12 months he had 
been spent 6 weeks on bed rest due to the back disability.  
This symptom is associated with the DC for a higher rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.
Significantly, the VA examiner in 2007 noted no 
incapacitating episodes and VA records do not show that a 
physician prescribed bed rest because of the Veteran's low 
back disability at any time during the appeal period.  
Moreover, a diagnosis of intervertebral disc syndrome has not 
been rendered, or shown to be a part of the service-connected 
disability.  Accordingly, the regulation pertaining to 
intervertebral disc syndrome is not for application in this 
case.  

With respect to the Veteran's complaints of back pain 
radiating to the legs and numbness in the lower extremities, 
as noted above, there is no evidence of disc syndrome, and 
the record does not delineate any neurological findings in 
the lower extremities that are attributable to the service-
connected degenerative arthritis of the lumbar spine, and 
more importantly, the neurological findings on objective 
examination overall are essentially negative.  On VA 
examination in September 2007, the examiner found no evidence 
of urinary or fecal incontinence, erectile dysfunction, 
numbness, paresthesias, unsteadiness, or leg or foot 
weakness.  Motor and sensory examinations were normal.  Ankle 
and knee jerk were 2+ bilaterally, and Lasegue's sign was 
negative.  In view of these findings, the clinical evidence 
does not support the assignment of a separate 10 percent 
rating for mild incomplete paralysis of the sciatic nerve 
under Diagnostic Code 8520 for the period considered in this 
appeal

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the disorders at 
issue.  38 C.F.R. § 3.321(b)(1).  The record lacks evidence 
that the Veteran's degenerative arthritis of the lumbar spine 
has resulted in marked interference with his ability to work 
(beyond that contemplated with the regular rating criteria) 
or necessitated frequent hospitalization.  Rather, the 
symptoms shown in the record fit squarely with the rating 
criteria.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
38 U.S.C.A. § 1155;  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating higher than 20 percent for degenerative arthritis of 
the lumbar spine is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


